Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01068-CV

               SALVADOR ESPARZA DEL POLO, Appellant

                                       V.

         DAVID JOSE VALENZUELA JURADO, ET AL., Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-07612

                                    ORDER

      Before the Court is the December 16, 2022 request of Vielica Dobbins,

Official Court Reporter for the 193rd Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the request and extend the time to

December 23, 2022.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE